Title: From George Washington to William Thornton, 7 December 1799
From: Washington, George
To: Thornton, William



Dear Sir,
Mount Vernon 7th Decr 1799

Your favour of the 5th instant was received last night. Not sending up to the Post Office every day, is the cause of its not getting to hand in time for my answer by the Mail of this day.
Enclosed is a list of such fruit Trees as my Gardener has chosen. Be so good as to have them sent to the care of Colo. Gilpin in Alexandria, who will receive—take care of—and give me notice of their arrival: when my Boat, or Waggon shall be sent up for them. Mr Leflet will, of course, label the different kinds of fruit.
I have written to Colo. Carrington to know the terms on which the Plaster of Paris may be had in Richmond, and what the owner

would ask for it delivered at my landing or higher up. With much esteem I am Dear Sir—Yr Obedt & Obliged

Go: Washington

